JLG INDUSTRIES, INC.
EXECUTIVE SEVERANCE PLAN
PARTICIPATION AGREEMENT

        THIS AGREEMENT is by and between JLG Industries, Inc., a Pennsylvania
corporation having its principal office at McConnellsburg, Pennsylvania (the
“Company”), and Craig E. Paylor, an individual residing at 422 West Dutch Corner
Road, McConnellsburg, PA 17233 (the “Executive”).


W I T N E S S E T H:

        WHEREAS, the Executive currently participates in the JLG Industries,
Inc. Executive Severance Plan (the “Plan”), as effective June 1, 1995, November
17, 1997, or February 16, 2000; and

        WHEREAS, the Company has determined that the Executive is eligible to
participate in the Plan, as amended and restated effective October 15, 2006, and
the Executive desires to waive his right to any benefits under the earlier
versions of the Plan and to become a Participant in the Plan subject to the
terms of this Participation Agreement and the October 15, 2006, restatement of
the Plan; and

        NOW, THEREFORE, in consideration of the mutual covenants contained in
the Plan document and in this Participation Agreement, the Company and the
Executive agree as follows:

    1.       The Executive will be a Participant in the Plan as amended and
restated effective October 15, 2006.

    2.       The Executive’s Applicable Percentage will be 100% and his
Applicable CIC Percentage will be 200%.

    3.       The Executive’s Covered Compensation will be the sum of the
Executive’s base salary and annual cash bonus determined as follows:

    (a)       The Executive’s base salary will equal the greater of (i) the
Executive’s base salary for the twelve-month period ending immediately before he
is Dismissed or (ii) the Executive’s base salary for the twelve-month period
ending immediately before a Change in Control. For this purpose, base salary
will include salary that is (i) contributed, at the election of the Executive,
to a cafeteria plan or a cash or deferred arrangement and not included in the
Executive’s gross income for federal income tax purposes by reason of section
125 or 402(e)(3) of the Code and (ii) deferred under the JLG Industries, Inc.
Executive Deferred Compensation Plan (or any successor thereto).


    (b)       The Executive’s annual cash bonus will equal the greater of
(i) the Executive’s annual cash bonus for the fiscal year most recently
completed before the date he is Dismissed or (ii) the Executive’s annual cash
bonus for the fiscal year most recently completed before a Change in Control.
For this purpose, annual cash bonus will include any portion of an annual bonus
deferred under the JLG Industries, Inc. Executive Deferred Compensation Plan (or
any successor thereto).


--------------------------------------------------------------------------------

    4.       The Executive agrees to waive all rights he might have had under
any Plan document or restatement in effect prior to October 15, 2006, and agrees
that this Participation Agreement terminates any such rights in accordance with
the terms of the prior Plan document or restatement or any previous
participation agreement.

    5.       The Executive acknowledges receipt of a copy of the 2006 Plan
restatement, a copy of which is attached hereto and incorporated herein. The
Executive represents that he is familiar with the Plan’s terms and provisions,
and agrees to be subject to all terms and provisions of the Plan as amended and
restated effective October 15, 2006. The Executive also agrees to accept as
binding, conclusive, and final all interpretations of the Administrative
Committee appointed to administer the Plan, with respect to any questions
arising under the Plan.

    6.       The Executive agrees to the Covenants described in Section 5 of the
Plan and understands that he will not be entitled to any of the benefits under
the Plan unless, at the time he terminates employment the Company, the Executive
executes a release satisfactory to the Company as described in Section 6 of the
Plan.

    7.       To the extent that the terms and provisions or the Plan or this
Participation Agreement amend the JLG Industries, Inc. Supplemental Executive
Retirement Plan, the Executive hereby provides his express written consent to
the application of such amendment to him.

    8.       The Executive agrees to take such actions and to execute such other
documents and instruments as are deemed necessary by the Company to effectuate
the intent of this Agreement.

    9.       This Participation Agreement will be binding upon and inure to the
benefit of (a) the Company and its successors, assigns, and any purchaser of
either the Company or its assets, and (b) the Executive, his heirs, executors,
administrators, successors and assigns.

    10.       This Participation Agreement will be governed by the laws of the
Commonwealth of Pennsylvania (without regard to its conflict of laws
provisions), except to the extent federal law governs.

    11.       This Participation Agreement, and the Plan attached hereto,
represent the entire understanding between the Executive and the Company with
respect to the subject matter hereof. No other evidence, written or oral, will
be taken into account in interpreting the provisions of this Participation
Agreement or the Plan. The Plan may not be amended or modified except in
accordance with its terms, and this Participation Agreement may not be amended
or modified except by written agreement signed by the parties hereto.

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date specified below.

JLG Industries, Inc.

DATE: _____________BY: ______________

TITLE: ______________________________

_____________________________________
        Craig E. Paylor

DATE: _______________